Title: To George Washington from Thomas Marshall, 7 September 1792
From: Marshall, Thomas
To: Washington, George



Sir
Septr 7th 1792

I take the liberty of writing by Capt. Obannon and in a few words mean to give you the names and rank of the Gentlemen who are most likely to Influence government & give a tone to the politics of this State. Isaac Shelby Esqr. Governor. Harry Innes Esqr. (present Judge of the federal Court) first Judge of the high Court of appeals. John Brown Esqr. Senator to Congress. James Brown Esqr. Secretary. George Nicholas Esqr. Attorney General for that and almost every post of power or proffit in the state fill’d by their friends and adherants. From this you may judge of my situation who have formerly offended some of them & can never make concessions without violating my own conscience. It is true I want nothing which they have to bestow; yet they can by missrepresentation vex me, by rendering me obnoxious to the people.
Colo. Muter, who can never be forgiven for suffering the publication of Mr Browns letter, has pretty severely felt the rod of power. He has been by the choice of the Assembly of Virginia, for seven years past first judge of the supreme Court of the District of Kentucky, with a Salary of £300 pr Annum & is without

any fault alleged against him turned down to the Court of Oyer & terminer where the Salary it is thought will be very trifling—for the Salary of the judges are not yet fixed.
I have recieved a letter from Colo. Richard C. Anderson requesting my recommendation of him to fill the office of Commissioner of loans if such an office should be necessary in this State. To recommend a Gentleman to fill any office is a liberty I have never yet taken, nor do I think my self by any means authorised to do so, but as I have had a long acquantance with Colo. Anderson both in the Army & since it was discharged, & have the highest opinion of his merit as an officer & a Gentleman, I hope you will pardon me for being the means of his wishes having come to your knowledge. I have the honor to be with the most cordial wishes for a long continuance of your health & prosperity Sir Your most obedient humble Servant

T. Marshall

